Citation Nr: 0024094	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  97-29 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to original rating greater then 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established service connection 
for post-traumatic stress disorder and assigned a 50 percent 
disability rating.

This claim was previously before the Board and was the 
subject of a December 1998 decision.  However, that Board 
decision was vacated by means of a December 1999 Order of the 
United States Court of Appeals for Veterans Claims (Court), 
issued pursuant to a December 1999 Joint Motion for Remand 
and to Stay Proceedings.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  At all times pertinent to this evaluation, the evidence 
shows that the veteran's post-traumatic stress disorder has 
been productive of occupational and social impairment with 
reduced reliability and productivity.

3.  At all times pertinent to this evaluation, the evidence 
shows that as a result of the veteran's post-traumatic stress 
disorder his ability to establish or maintain effective or 
favorable relationships with people has been no more than 
considerably impaired; and by reason of the psychoneurotic 
symptoms his reliability, flexibility, and efficiency levels 
have been so reduced as to result in no more than 
considerable industrial impairment.


CONCLUSION OF LAW

The criteria for entitlement to an original rating greater 
than 50 percent for post-traumatic stress disorder, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, § 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that his post-traumatic stress disorder 
is more severe than currently evaluated, and that an 
increased initial rating, greater than 50 percent, is 
warranted.  After a review of the record, the Board finds 
that the veteran's contentions are not supported by the 
evidence, and his claim is denied.

The veteran established service connection for post-traumatic 
stress disorder by means of a July 1997 rating decision, 
which assigned a 50 percent disability rating.  That rating 
is the subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1997) 
(Schedule).  Post-traumatic stress disorder is evaluated 
pursuant to the criteria found in Diagnostic Code 9411 of the 
Schedule.  38 C.F.R. § 4.130 (1997).  Under those criteria, a 
rating of 50 percent is warranted where the evidence shows 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A rating of 70 percent is warranted where the 
evidence shows occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, General 
Rating Formula for Mental Disorders (1997).

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52,700 (October 8, 1996).  
Pursuant to the criteria in effect prior to November 7, 1996, 
a 50 percent rating contemplated that ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired; by reason of psychoneurotic symptoms 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating contemplated that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired; the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411, General 
Rating Formula for Psychoneurotic Disorders (1999).  The 
terms "mild," "moderate," and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6 
(1999).  It should also be noted that use of terminology such 
as "mild" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The United States Court of Veterans Appeals has held that for 
the purpose of appeals, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should be applied 
unless provided otherwise by statute.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Therefore, the Board will 
evaluate the veteran's symptomatology pursuant to both the 
criteria in effect prior to November 7, 1996, and the 
criteria in effect subsequent to that date, to determine 
which may be more favorable to the veteran.

A July 1996 VA examination notes that the veteran stated that 
he had nightmares four or five times per month for 23 years.  
He always kept things to himself.  He had a short temper, and 
had a changed attitude in life and mood changes.  The veteran 
complained that he had good days and bad days.  The death of 
his mother in April 1995 caused him a great deal of 
difficulty.  He wanted to stay mad at the world.  He had a 
job in a factory for a short time before service.  After 
service, he managed a dry cleaner for six to eight years.  He 
did some truck delivery of meats and produce, then got a job 
at the Arkansas Gazette.  He stopped working there is August 
1992 when the paper was sold.  He got married in 1982 and was 
divorced in 1983 or 1984.  The marriage lasted only six 
months, though they lived together a year before marriage.  
He had been leery and cautious since then and didn't want to 
be hurt again.  He drank alcohol before service, but denied 
any trouble.  He drank in service.  After service, he drank 
beer, and occasionally some whiskey.  Drugs were zero.  He 
spent his time taking care of the grass, watching television, 
and had some friends.  He lived in a trailer.  His hobby was 
fishing.  He didn't hunt because he couldn't stand the sight 
of blood any more.  Socialization varied, sometimes good and 
sometimes not.  He went through mood changes.  He had some 
trouble in crowds.  In a restaurant he sat anywhere.  Loud 
noises and children hollering bothered him.  He didn't like 
to turn his back to anybody.  He ate one meal per day, but it 
varied.  His sleep was eight to nine hours per night 
sometimes and sometimes he stayed up all night.  He couldn't 
sleep when he had things on his mind and might have one or 
two nights a week when he couldn't sleep.  It varied.  He was 
still having nightmares, sometimes once per week, and 
sometimes without them for a month.  He would wake up in a 
cold sweat and shaking.  He could not be pushed because he 
went crazy. 

The examiner found no hallucinations or delusions.  Asians 
got his attention.  He didn't watch war movies and didn't 
want to see blood.  He had flashbacks two or three times per 
month, and maybe two or three months without them.  Sometimes 
it started when he heard a noise or when somebody said 
something which bothered him.  Gunshots don't seem to bother 
him, but a whistle-like noise, like that of an incoming 
rocket did.  He jumped and got close to the ground.  Backfire 
would probably make him almost hit the ground.  Thunder 
didn't bother him but lightning sometimes did.  He didn't go 
out on the Fourth of July.  He had lost interest in hunting.  
The examiner found nothing he avoided, no guilt feeling about 
Vietnam, but the veteran said he wouldn't have gone if he 
knew then what he knows now.  He felt somebody was watching 
over him, but didn't have survivor guilt.  He could not make 
close friends very well.  He said he didn't want anybody 
close to him and that he only had one or two close friends.  
He was moody around them and they got on his nerves.  He had 
intrusive thoughts and said they will come and may last two 
or three days.  He had been told to avoid all stress.  He had 
been told that he should walk away and not let anybody get 
close to him.

Mental status examination showed a tense individual.  His 
face showed no change.  Speech was normal.  He was quite 
cooperative.  Mood showed that he was depressed most of the 
time, at least since his mother's death, and it stayed with 
him more than not.  After his mother's death, he would get 
depression in periods.  The future looked good on some days, 
on others not good.  He said the depression had been worse 
since 1991 or 1992.  He didn't have crying spells but got 
quite mad at periods.  He was abstract on the proverbs.  
Thought processes were normal.  He graduated from high school 
in 1967 and had no further education.  His memory showed some 
problems.  He sometimes could remember well and sometimes 
not.  He thought the strokes had something to do with it.  He 
was well-oriented to time, place, and person, but said he 
sometimes got days confused.  He was quite alert.  The 
examiner found no hallucinations, delusions, or schizophrenic 
trends.  The examiner found depression which came and went 
but worse since 1991 and his mother's death.  He had anxiety.  
Insight was superficial.  Judgment was fair.  He had frequent 
suicidal feelings, probably one or two times per week for the 
past six or eight months.  He had some homicidal feelings.  
The examiner felt that the veteran was competent for VA 
purposes and not in need of psychiatric hospitalization.  The 
examiner provided diagnoses of post-traumatic stress disorder 
and dysthymia.

At a November 1996 personal hearing, the veteran stated that 
if he heard a specific sort of whispering he wanted to dive 
to the ground.  He stated that he stayed awake all night and 
couldn't sleep from thinking about it.  He became angry 
because Vietnam veterans were spit on and shunned while other 
veterans were not.  He felt rejected, forlorn, or withdrawn.  
The veteran stated that if his sister ever cornered him or 
pressured him that one of them would not walk away as he 
would kill her.  He was angered by the injustice of it.  Some 
nights he slept three or four hours.  Some nights he stayed 
awake all night.  He napped during the day.  Sometimes he 
woke up in a cold sweat, shaking.  He lived by himself in a 
trailer.  He made sure all doors were locked twice before 
going to bed and liked to have his back to a wall.  He was 
married in 1982 for approximately six months.  He went 
fishing once a month or every six weeks.  The veteran stated 
that when on the job he put off his troubles until home, but 
there had been occasions when he could flare up and had to 
walk away.  He stated that he was easy-going basically and 
that it took a lot to get him mad, but that when mad all he 
could think was kill.  He did not watch Vietnam or war films 
because he just couldn't handle it.  He couldn't stand the 
sight of blood.  He stated that he last worked in 1993 for 
the Arkansas Gazette which closed when sold and that he was 
looking for work when he had four heart bypasses.

A June 1997 VA examination noted that the veteran was taking 
Trazodone and a sleeping pill.  The veteran appeared with an 
upper lip mustache and was quite talkative, but not always 
easy to interview.  He wore glasses and was quite tense.  He 
complained that at times he couldn't sleep.  He also had 
nightmares.  He had headaches.  Some noises that sounded like 
rockets made him dive to the ground for cover, but he had not 
done that recently.  He had flashbacks and nightmares of a 
boy he saw hit by incoming fire.  The veteran had a variety 
of jobs before service.  After service, he drove a delivery 
truck for three or four years.  Then he managed two different 
dry cleaners for eight years.  He worked at a convenience 
store as assistant manager for several years.  Then he worked 
at a liquor store in California for a year.  Then he managed 
a service station for two and a half years.  He was going to 
buy the station but backed off due to some difficulty.  He 
worked for the Arkansas Gazette in the advertising and 
service department picking up and delivering advertisements 
for five or six years, but was laid off.  He worked at a rock 
quarry for two and a half or three years, but was laid off.  
He was a laborer and drove a truck.  He had not worked since 
he was laid off from the Gazette because he had a heart 
attack and a four vessel bypass.  He was first married in 
1982 for about six months.  He was remarried in March 1997.  
They got along pretty well, but he wasn't sure that he could 
trust her.  The sex appeared pretty good to him.  He drank 
"like any teenager" prior to service but stated it was no 
problem.  After service he drank more for a while, but had 
problems with dreams bothering him.  He drank several fifths 
a day for about six months in 1993.  He had no alcohol except 
for occasional beers and mixed drinks since then.  He denied 
any drug use.  He spent time watching television and going 
fishing in his boat.  He didn't stay home before he was 
married, but did now.  He had guns, but did not hunt.  He 
kept a loaded pistol by his bed, and a shotgun about three 
feet from the bed at all times.  He socialized very little.  
He said he had disowned his family, and that he had it in for 
one sister, who he said had stolen some money from him.  
Crowds bothered him sometimes, and he didn't like them.  He 
liked small groups with one or two people.  He didn't want 
anybody behind him in a restaurant and wanted to sit where he 
could see everybody.  He didn't want any surprises.  He lived 
in a trailer with his wife.  His appetite varied.  He slept 
very little, but sometimes slept well.

He had nightmares which came and went.  He had them sometimes 
every night, for a while, maybe a month, and then none for a 
month.  They were usually about Vietnam.  He woke up sweaty 
and shaking and sometimes changed the bed or put a towel 
under himself.  For a while he took his gun in the car, but 
now he had tire tools and baseball bats.  Asians bothered him 
sometimes, and sometimes not.  He had dreams that bothered 
him.  Blood made him pass out if it was somebody else's, but 
not his own.  He didn't watch war movies as they made him 
upset.  He had flashbacks if he would catnap or doze, and 
sometimes while driving.  Seeing some things and loud noises 
reminded him of Vietnam.  Backfires and gunshot wounds made 
him jump and dive for cover.  He avoided war movies, and had 
not fired a gun since Vietnam, thought he kept guns.  He was 
cautious with people and did not want to socialize with 
Asians.  He had no guilt feelings.  There was some survivor 
guilt.  He had few friends.  He was scared to trust them.  
Sometimes he didn't even trust his wife.  Intrusive thoughts 
were present, sometimes every day, though he sometimes had a 
week without them.  They were always triggered and he would 
go for a drive to get rid of them, or be by himself.

Mental status examination found his face showed some change 
which appeared to be appropriate.  Speech was normal.  He was 
quite cooperative.  Depression would come and go.  Sometimes 
he would suddenly get very angry and it would go away, but he 
didn't want to be pushed.  He had crying spells, but only one 
time.  He was abstract on the proverbs.  Thought processes 
were normal.  He thought the future was looking good but he 
took it one day at a time.  Memory showed some trouble in the 
interview.  He said his memory would come and go.  He seemed 
well-oriented to person, place, and time, but was sometimes 
confused for a short time.  He was quite alert.  He was able 
to name presidents back to Carter and before.  He could do 
serial seven subtraction.  Intellectual functioning showed 
that he graduated from high school in 1967, with no further 
education.  The examiner found no hallucinations, and there 
were questionable delusions.  The examiner found no 
schizophrenic trends.  He had periodic depression which was 
short lasting, and he had anxiety.  His hands were damp and 
he was quite tense.  He said that when upset, his hands got 
sweaty.  Insight was superficial.  Judgment was fair.  He had 
some suicidal thoughts, and one time had a shotgun near his 
chin and a pistol near his head.  He had some homicidal 
feelings for a sister that he stayed away from.  The examiner 
felt that the veteran was competent for VA purposes, and not 
in need of psychiatric hospitalization.  The examiner 
diagnosed post-traumatic stress disorder, chronic delayed, 
and dysthymia.  The examiner noted that an MMPI examination 
had confirmed the diagnosis.  The examiner noted that the 
veteran had a cerebral vascular accident or two and heart 
problems.  He had depression, probably short acting.  He gave 
up guns.  Socialization was a problem.  He was uncomfortable 
in crowds and wanted his back to a wall in a restaurant.  The 
examiner assigned a global assessment of functioning of 45.

At a November 1997 personal hearing, the veteran stated that 
he had last worked in October 1993.  When he was working, he 
did deliveries or driving where he did not interact with 
people.  He had a high school education.  He stated that in 
the last year or two of his job he would have flashbacks and 
get angry easily without provocation.  The veteran stated 
that there were a few times on the job when he just walked 
away from people and a couple of times he missed a half day 
of work.  He would wake up and feel like he couldn't handle 
the pressure.  He just wanted to be left alone.  He had 
shaking on the job a time or two, but smoked when facing 
difficulties.  He would go somewhere private, smoke, and calm 
down.  He stated that he sometimes had flashes of anger while 
driving.  Since leaving work, the veteran was restless and 
couldn't sleep well.  He had nightmares and flashbacks and 
his mind drifted back to Vietnam.  He sometimes broke into a 
cold sweat and would shake.  He had mood swings from 
happiness to anger.  He was taking Trazodone.  A low whistle 
which sounded like incoming fire bothered him.  He could not 
have a glass behind him and sat with his back to the wall or 
facing a glass.  He could handle crowds very rarely.  He 
averaged one movie per year or year and a half.  The veteran 
stated that his participation in sports and group activities 
had decreased.  The veteran had recently been married.  He 
did not have any relationship with friends or family members.  
The veteran passed his day with little projects outside and 
walking.  He stayed to himself.  He used to enjoy fishing but 
hadn't gone since the spring.  The veteran stated that he 
didn't feel that he could work a forty hour work week because 
some days he couldn't handle being around people.  But, he 
felt that he could make himself do it.  He stated that his 
memory comes and goes on account of the medical conditions.  
He felt his medication for his various conditions affected 
his moods and sleeping.  The veteran stated that he had 
worked in upholstery when in recovery for three to four hours 
per day for two or three months but didn't want to do it any 
more.  The veteran stated that he had a friend that he met 
once every month or six weeks to have coffee.  He stated that 
he was perfectly happy with his wife and then some days he 
would jump on her for no reason at all.

An April 1998 VA examination notes that the veteran stated 
that he was not receiving any mental health treatment, but 
thought he was taking medication for depression or sleep.  
The veteran stated he was just being a little nervous.  At 
times, he had flashbacks from Vietnam.  He thought about 
Vietnam and a particular boy who was killed in front of him.  
At times, he awoke in hot and cold sweats.  This might happen 
two or three times a month and other times he might go a 
month or two without.  He had recurring dreams involving the 
boy, after which he sometimes could not return to sleep.  He 
did not normally have intrusive thoughts of the war, but some 
voices or faces would trigger thoughts.  He often thought 
about rocket and mortar attacks he experienced.  He was 
easily startled and whistling or hissing reminded him of 
incoming rockets or mortars and he wanted to dive to the 
ground.  Sometimes he liked crowds, and other times he just 
tolerated them.  He felt like an outsider.  He went to 
restaurants and did not sit in any particular place.  He went 
to stores, but went in and out quickly.  He avoided watching 
war movies and did not like watching them.  His reaction to 
Vietnamese depended upon his mood and what kind of week he 
was having.  He was in the process of divorcing his second 
wife, to whom he had been married for about one year.  He 
said it was because of a basic incompatibility, but refused 
to elaborate.  He had worked at the VA hospital in 
housekeeping for about four months and said the job was the 
best thing that had happened to him.  When not at work he 
spent time at home piddling and watching television.  He had 
a friend he visited occasionally.  He denied any alcohol 
abuse or drug use.

Mental status examination found the veteran casually groomed.  
He conversed readily with the examiner.  He was fully 
cooperative and gave no reason to doubt any of the 
information he provided.  Eye contact was limited.  Speech 
was within normal limits with regard to rate and rhythm.  The 
predominant mood was some anxiety, and affect was appropriate 
to content.  Thought processes were logical and tight, with 
no loosening of associations or confusion.  No gross 
impairment in memory was observed.  The veteran was oriented 
in all spheres.  Hallucinations were not complained of and no 
delusional material was noted.  Insight and judgment were 
adequate.  The veteran was competent for VA purposes and was 
not in need of psychiatric hospitalization.  The examiner 
diagnosed post-traumatic stress disorder and assigned a 
global assessment of functioning of 58.

The Board finds that the veteran does not meet the criteria 
for a rating greater than 50 percent pursuant to the criteria 
for the evaluation of post-traumatic stress disorder in 
effect subsequent to November 7, 1996.  The Board notes that 
the evidence does not show many of the signs associated with 
a rating of 70 percent, to include obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; spatial disorientation; 
and neglect of personal appearance and hygiene.  The Board 
does notes that the veteran has reported some suicidal 
ideation.  The veteran's periods of depression seem to be 
short and would not qualify as "near-continuous," despite 
that they have worsened since the death of his mother.  
Furthermore, the evidence does not show that the depression 
has affected his ability to function independently, 
appropriately, or effectively.

The veteran has reported some homicidal ideation towards a 
sister and some outbursts of anger, which reflects some 
impaired impulse control (such as unprovoked irritability 
with periods of violence).  However, although he has become 
angry, it appears that the veteran has remained in control 
and the evidence does not show any history of any outbursts 
of or periods of violence.

The evidence does not show difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).  The veteran relates a long work history preceding 
his cardiac problems.  He also has stated that obtaining his 
job at the VA Medical Center in housekeeping was the best 
thing that had happened to him.  The Board finds that 
statement indicates a lack of difficulty adapting to the 
stressful circumstances like a work setting.  The evidence 
shows that the veteran held many jobs prior to being laid off 
by the Arkansas Gazette.  The evidence further shows that 
when not working he was not working primarily because of his 
strokes and cardiac disability, not because of his mental 
disorder.  Furthermore, the most recent evidence shows that 
the veteran is working.  The veteran has stated that while 
working for the Arkansas Gazette he sometimes missed a half 
day of work because he woke up feeling he couldn't handle the 
pressure and that sometimes he had to walk off to be alone 
and calm himself.  However, the Board finds that reaction 
does not demonstrate a deficiency in work conduct such as is 
envision by the criteria for a rating of 70 percent.

The evidence does show that the veteran has an unwillingness 
to establish and maintain trusting relationships.  The 
veteran has stated that he has disowned his family and has 
few friends.  However, the veteran was married during the 
period under observation, although that marriage was later 
terminated.  Furthermore, although the veteran has stated 
that he does not want to get close to people, he also 
maintains that he has one or two close friends.  In sum, the 
Board finds that the veteran's disability does not rise to 
the level contemplated by the criteria for an evaluation of 
70 percent.  The medical evidence simply does not show that 
the veteran, due to his post-traumatic stress disorder, 
suffers from occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  The Board feels that 
the veteran's disability more nearly approximates the 
criteria for a rating of 50 percent, which envision 
occupational and social impairment with reduced reliability 
and productivity.  While the veteran's occupational and 
social skills are impaired by his post-traumatic stress 
disorder, the Board finds that the evidence does not show the 
deficiencies in most areas of life which would warrant a 
higher rating.

The Board finds that during the period being evaluated the 
evidence shows that the veteran exhibited occupational and 
social impairment with reduced reliability and productivity, 
which warrants a rating of 50 percent.  The evidence shows 
that the veteran has claimed panic attacks occurring while he 
was working.  The evidence also shows that the veteran has 
some loss of memory and concentration, with occasional 
confusion.  Although the evidence suggests that this 
symptomatology might be due to a cerebral vascular accident, 
the result is impairment of memory and a possible difficulty 
in understanding complex commands.  The evidence also 
demonstrates disturbances of motivation and mood.  The 
veteran has claimed that he experiences mood swings.  
Furthermore, the veteran stated that he was unable to go to 
work when he was working and has often missed fishing trips 
and appointments with friends due to lack of motivation.  The 
evidence at the VA examinations has demonstrated flattened 
affect, although some examinations found appropriate affect.  
His speech has been normal, although one examiner noted him 
to be talkative.  The evidence does not show that the veteran 
has any impairment of abstract thinking.  The veteran's 
judgment has been found to be fair to adequate on the 
examinations, which demonstrates impairment of judgment.  
Furthermore, the evidence shows that the veteran has 
complained of difficulty in establishing and maintaining 
effective work and social relationships.  He has maintained 
friendships and was briefly married, however he has 
complained of and the medical evidence recites a difficulty 
in establishing and maintaining those relationships.  
Although the veteran has stated that he had disowned his 
family and has been divorced recently, he still maintains 
that he has a friend or two with whom he socializes 
sometimes.  In addition, the veteran was able to marry, 
despite that he later divorced.  Therefore, the Board finds 
that the veteran's symptomatology more nearly approximates 
the criteria for an evaluation of 50 percent pursuant to the 
criteria for the evaluation of mental disorders in effect 
subsequent to November 7, 1996.

The Board also finds that the veteran does not meet the 
criteria for a rating greater than 50 percent pursuant to the 
criteria for the evaluation of post-traumatic stress disorder 
in effect prior to November 7, 1996.  The Board finds that 
the veteran does have an unwillingness to establish and 
maintain trusting relationships and has stated that he has 
disowned his family due to some dispute where he has stated 
that his sister stole money from him.  However, he 
consistently maintains that he has one or two close friends 
and was married during the period being evaluated, although 
that marriage subsequently terminated.  He has claimed some 
difficulty with those close friends, and that he has stated 
that he has trouble socializing and socializes little.  He 
has been divorced twice.  However, the Board finds that the 
evidence does not establish severe social impairment.  The 
veteran maintains contact with friends and did have a 
marriage during the period under evaluation.  The veteran was 
able to interact cooperatively with the examiner during the 
examination.  The veteran was also able to marry during the 
period being examined, although he was later divorced.  While 
the social impairment is considerable, the Board finds that 
it does not rise to the level of severe as envisioned by the 
criteria for a rating of 70 percent.  The Board finds that 
the veteran's level of social impairment is no more than 
considerable.

Furthermore, the Board finds that the veteran's post-
traumatic stress disorder does not result in severe 
impairment in the ability to obtain or retain employment.  
The Board notes that the veteran left his last job when he 
was laid off as his employer, a newspaper, had been sold.  
The evidence shows that shortly thereafter the veteran had a 
heart attack and that the veteran has since had one or two 
strokes.  While the veteran may have severe impairment of his 
ability to obtain and retain employment due to all of his 
disabilities combined, the evidence does not show that his 
service-connected post-traumatic stress disorder, by itself, 
results in severe impairment of his employability.  The Board 
concedes that his post-traumatic stress disorder results in 
considerable impairment of his ability to obtain or retain 
employment.  However, without consideration of his 
nonservice-connected disabilities, the Board feels that the 
veteran is no more than considerably impaired by his post-
traumatic stress disorder.  His thought processes are 
consistently shown to be normal.  Although he has periods of 
depression and some sleep loss, the evidence does not show 
that his post-traumatic stress disorder would severely impair 
his ability or obtain or retain employment.  The evidence 
does show some decreased reliability as the veteran has 
claimed the he took half days off when he was unable to face 
the pressure of work and instances where he takes time to 
calm down.  The Board also notes that the most recent 
examination indicates that the veteran had secured employment 
at a VA Medical Center and had been working there for four 
months.  He felt that was the best thing that had happened to 
him.  Thus, the Board finds that throughout the period in 
question, although the veteran was not working for the 
majority of the period, his post-traumatic stress disorder 
resulted in no more than considerable impairment.

Therefore, upon evaluation of the medical evidence, the Board 
finds that throughout the period being evaluated the 
veteran's post-traumatic stress disorder did not meet the 
criteria for a rating greater than 50 percent, pursuant to 
either set of applicable criteria.

In the Joint Motion for Remand and to Stay Proceedings, the 
movants state that, "the Board failed to discuss...the GAF 
score of 45 rendered on...examination."  That motion states 
that, "the GAF is a scale reflecting the 'psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness'...A GAF of 45 is defined as 
'[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).'"  The movants 
felt that the Board did not adequately explain why the 
veteran's symptoms did not amount to severe impairment when 
his GAF appeared to reflect serious impairment.

The Global Assessment of Functioning (GAF) is only a single 
element of the entirety of the evidence considered by the 
Board.  While the veteran, at a June 1997 examination was 
assigned a score which reflected "serious" symptoms, the 
terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of terminology such as "mild" or "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The Board has evaluated all the evidence of record and finds 
that although the examiner's assigned GAF characterized the 
veteran's symptomatology as serious, the symptomatology as 
reflected in the text of the examination report reflects no 
more than considerable impairment or impairment with reduced 
reliability and productivity as discussed in detail above.  
The symptomatology as reflected by the text of the 
examination reports does not demonstrate that the veteran met 
the criteria for an increased rating during the period under 
evaluation.  The Board also notes that the April 1998 VA 
examination assigned a GAF of 58.  Thus, although the 
assigned GAF score appears to reflect a "serious" level of 
impairment, in applying the symptomatology to the criteria 
found in the pertinent regulations, the Board finds that the 
veteran's level of impairment is best characterized as 
considerable pursuant to the regulations in effect prior to 
November 7, 1996.  The Board further finds that the level of 
impairment in the regulations in effect subsequent to 
November 7, 1996, is of occupational and social impairment 
with reduced reliability and productivity, which comports 
with the implied opinion of the examiner that the veteran's 
symptomatology was "serious."

Accordingly, the Board finds that the criteria for 
entitlement to an increased initial rating, greater than 50 
percent, for post-traumatic stress disorder, are not met, and 
the veteran's claim therefor is denied.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 
9411 (1999).


ORDER

Entitlement to an increased initial rating, greater than 50 
percent, for post-traumatic stress disorder, is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

